Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The indicated allowability of claims 1-33 noted in an office action mailed on 03/15/2022 has been withdrawn and a new rejection has been issued.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 29-30 & 32-33 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.											 Claims 29 & 30 depend on claim 28 and Claims 32 & 33 depend on claim 31. All these claims partially recite the dye, “…wherein R1, R2 & R3 are each …”. Unfortunately, neither claim 28 nor claim 31, recite a structure which involves any of the groups R1, R2 & R3 mentioned in claims 29-30 & 32-33. For example, claim 28 recites the dye, wherein the π-bridge moiety has the structure 

    PNG
    media_image1.png
    126
    278
    media_image1.png
    Greyscale

           the acceptor moiety has the structure


    PNG
    media_image2.png
    84
    262
    media_image2.png
    Greyscale

; and claim 31 recites the dye, wherein the π-bridge moiety and the acceptor moiety has the structure 

    PNG
    media_image3.png
    153
    338
    media_image3.png
    Greyscale


Because of lack of any understanding regarding what the inventor is claiming, claims 29-30 & 32-33, could not be examined against any prior arts. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7, 9, 26-28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (“Organic D-A-π-A Solar Cell Sensitizers with Improved Stability and Spectral Response” - 2011).

Regarding Claim 1, Zhu et al. discloses a dye, comprising: 											an electron deficient acceptor moiety (Pages 756-757; Fig. 1 – this prior art teaches chemical structures of various D-A-π-A sensitizers, such as WS-1, WS-2, WS-3 etc.; WS-3, for example, has a structure as given below


    PNG
    media_image4.png
    142
    373
    media_image4.png
    Greyscale
 						; out of this structure the rightmost circled group is an electron deficient acceptor moiety as shown below


    PNG
    media_image5.png
    197
    407
    media_image5.png
    Greyscale

);
	a medium electron density π-bridge moiety (Pages 756-757; Fig. 1 – the following circled part of the WS-3 structure could be considered to represent a medium electron density π-bridge moiety


    PNG
    media_image6.png
    160
    387
    media_image6.png
    Greyscale

); and 													an electron rich donor moiety comprising a biaryl, a substituted biaryl, or a moiety having the following structure: 


    PNG
    media_image7.png
    174
    210
    media_image7.png
    Greyscale

wherein each of R1, R2, and R3 independently comprises H, aryl, multiaryl, alkyl substituted aryl, alkoxy substituted aryl, alkyl substituted multiaryl, alkoxy substituted multiaryl, OR4, or a combination thereof; 										wherein each R4 independently comprises H, alkyl, aryl, alkyl substituted aryl, alkoxy substituted aryl, or a combination thereof (Pages 756-757; Fig. 1 – the following circled part of the WS-3 structure could be considered to represent an electron rich donor moiety


    PNG
    media_image8.png
    182
    387
    media_image8.png
    Greyscale
.
; wherein R1 & R2 are H; and R3 is N(R5) where R5 represents phenyl group).

Regarding Claim 7, Zhu et al., as applied to claim 1, discloses the dye, wherein the π-bridge moiety comprises:


    PNG
    media_image9.png
    650
    623
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    373
    495
    media_image10.png
    Greyscale


	wherein each X independently comprises H, F, CN, or CO2R; and 				wherein each R independently comprises H, alkyl, aryl, alkyl substituted aryl, alkoxy substituted aryl, or a combination thereof (Pages 756-757; Fig. 1 – the following circled part of the WS-3 structure could be considered to represent a medium electron density π-bridge moiety


    PNG
    media_image6.png
    160
    387
    media_image6.png
    Greyscale

; this has the same structure as the first π-bridge moiety recited in this claim).

Regarding Claim 9, Zhu et al., as applied to claim 1, discloses the dye, wherein the acceptor moiety comprises:


    PNG
    media_image11.png
    299
    618
    media_image11.png
    Greyscale


wherein each R independently comprises H, alkyl, aryl, alkyl substituted aryl, alkoxy substituted aryl, or a combination thereof (Pages 756-757; Fig. 1 – the following circled part of the WS-3 structure could be considered to represent an electron deficient acceptor moiety as shown below


    PNG
    media_image5.png
    197
    407
    media_image5.png
    Greyscale

; this has the same structure as the second acceptor moiety recited in this claim). 

Regarding Claim 26, Zhu et al., as applied to claim 1, discloses the dye, wherein the π-bridge moiety has the structure 

    PNG
    media_image12.png
    112
    239
    media_image12.png
    Greyscale

(Pages 756-757; Fig. 1 – see the rejection of claims 1 & 7 for further explanation).

Regarding Claim 27, Zhu et al., as applied to claim 1, discloses the dye, wherein the acceptor moiety has the structure 

    PNG
    media_image13.png
    85
    247
    media_image13.png
    Greyscale

(Pages 756-757; Fig. 1 – see the rejection of claims 1 & 9 for further explanation).

Regarding Claim 28, Zhu et al., as applied to claim 1, discloses the dye, wherein the π-bridge moiety has the structure 

    PNG
    media_image1.png
    126
    278
    media_image1.png
    Greyscale

           the acceptor moiety has the structure


    PNG
    media_image2.png
    84
    262
    media_image2.png
    Greyscale

(Pages 756-757; Fig. 1 – see the rejection of claims 1, 7 & 9 for further explanation).

Regarding Claim 31, Zhu et al., as applied to claim 1, discloses the dye, wherein the π-bridge moiety and the acceptor moiety has the structure 

    PNG
    media_image3.png
    153
    338
    media_image3.png
    Greyscale

(Pages 756-757; Fig. 1 – see the rejection of claims 1, 7 & 9 for further explanation).

Allowable Subject Matter
Claims 2 & 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/10/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812